Citation Nr: 0923344	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  03-16 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) since September 2, 2005. 

2.  Entitlement to a rating in excess of 30 percent for PTSD 
prior to September 2, 2005. 

3.  Entitlement to a rating in excess of 10 percent for 
diabetic neuropathy of the left upper extremity.

4.  Entitlement to a rating in excess of 10 percent for 
diabetic neuropathy of the right upper extremity.

5.  Entitlement to a rating in excess of 10 percent for 
diabetic neuropathy of the left lower extremity.

6.  Entitlement to a rating in excess of 10 percent for 
diabetic neuropathy of the right lower extremity.

7.  Entitlement to a compensable rating for left ear hearing 
loss.

8.  Entitlement to service connection for a skin disorder, 
claimed as a rash secondary to herbicide exposure.

9.  Entitlement to service connection for coronary artery 
disease, claimed as a blocked artery in the neck.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1968.

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2009 correspondence the Veteran requested a hearing at 
the Montgomery RO before the Board of Veterans' Appeals 
(Board) using videoconferencing techniques in lieu of a live 
hearing before a Veterans Law Judge sitting in Washington, DC 
(CO or Central Office hearing).  Accordingly, the hearing 
must be scheduled.  See generally 38 U.S.C.A. § 7107 (West 
2002).  Since such hearings are scheduled by the RO, the 
Board must remand the case to the RO for that purpose, to 
ensure full compliance with due process requirements.  See 
38 C.F.R. §§ 20.704, 20.1304 (2008).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Board hearing at the Montgomery RO using 
videoconferencing techniques at the 
earliest opportunity.  He and his 
representative should be notified of the 
hearing date.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

